MAURICE SELIG, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Selig v. CommissionerDocket No. 29530.United States Board of Tax Appeals20 B.T.A. 715; 1930 BTA LEXIS 2053; September 9, 1930, Promulgated 1930 BTA LEXIS 2053">*2053 Thomas H. Meek, C.P.A., for the petitioner.  John E. Marshall, Esq., for the respondent.  SEAWELL20 B.T.A. 715">*715  OPINION.  SEAWELL: This proceeding involves a deficiency in income tax as determined by the Commissioner for 1922 in the amount of $6,787.51.  All allegations of fact upon which an assignment of error was predicated by the petitioner were denied by the Commissioner and no evidence was introduced by the petitioner at the hearing.  However, at the hearing, counsel for the Commissioner, in order that the petitioner might have facts on which to base the argument which he desired to make, admitted that the petitioner entered into a contract for the sale of certain real property in 1922 for a total consideration of $151,000 and that the payments received on account thereof in 1922 exceeded one-fourth of the foregoing selling price.  The Commissioner refused to compute the profit from the aforementioned transaction on the installment basis and error is assigned by the petitioner on account thereof.  The petitioner contends that even though the initial payment received in the year of sale exceeds one-fourth of the selling price, such transaction may nevertheless1930 BTA LEXIS 2053">*2054  be treated as an installment sale, although he admits that such an interpretation is contrary to the Revenue Act of 1926 (if the installment provisions of such act should be held applicable to the return in question), as well as the position taken by the Board on account thereof.  The basis of his contention is that section 202(f) of the Revenue Act of 1921 and article 44 of Regulations 62 are applicable to his return for 1922 and permit the reporting of income on the installment basis, even though the initial 20 B.T.A. 715">*716  payment may exceed one-fourth of the selling price.  Such contention is denied on the authority of , and . Judgment will be entered for the respondent.